UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2013 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-09908 TOMI ENVIRONMENTAL SOLUTIONS, INC. (Exact name of registrant as specified in its charter) Florida 59-1947988 (State or other jurisdiction of (IRS Employer Identification No.) incorporation or organization) 9454 Wilshire Blvd., Penthouse, Beverly Hills, CA 90212 (Address of principal executive offices)(Zip Code) (800) 525-1698 (Registrant's telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files). Yes o No þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No þ APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes o No o APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. As of August 5, 2013, the registrant had 78,442,079 shares of common stock outstanding. FORM 10-Q QUARTERLY REPORT FOR THE QUARTER ENDED JUNE 30, 2013 TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION ITEM 1 FINANCIAL STATEMENTS 3 ITEM 2 MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 19 ITEM 3 QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 22 ITEM 4 CONTROLS AND PROCEDURES 22 PART II - OTHER INFORMATION ITEM 1 LEGAL PROCEEDINGS 23 ITEM 1A RISK FACTORS 23 ITEM 2 UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 23 ITEM 3 DEFAULTS UPON SENIOR SECURITIES 24 ITEM 4 SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 24 ITEM 5 OTHER INFORMATION 24 ITEM 6 EXHIBITS 24 2 Back to Table of Contents PART I: FINANCIAL INFORMATION ITEM 1: FINANCIAL STATEMENTS TOMI Environmental Solutions, Inc. CONDENSED CONSOLIDATED BALANCE SHEET June 30, December 31, (Unaudited) ASSETS Current Assets: Cash and cash equivalents $ $ Accounts Receivable Inventories - Deposits on Merchandise - Prepaid Expenses Total Current Assets Property and Equipment, net Intangible Assets, net - Deferred Financing Costs, net - Security Deposits Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIENCY) Current Liabilities: Accounts Payable and Accrued Expenses $ $ Accrued Officer's Compensation Common Stock to be Issued - Customer Deposits - Loans Payable - Officer Warranty Liability - Derivative Liability - Total Current Liabilities Long-Term Liabilities Convertible Notes Payable, net of discount of $4,865,183 at June 30, 2013 - Total Long-Term Liabilities - Total Liabilities Commitments and Contingencies Stockholders' Equity (Deficiency): Cumulative Convertible Series A Preferred Stock; par value $0.01; 1,000,000 shares authorized; 510,000 shares issued and outstanding at June 30, 2013 and December 31, 2012 Cumulative Convertible Series B Preferred Stock; $1,000 stated value; 7.5 % cumulative dividend, 4,000 shares authorized; none issued and outstanding at June 30, 2013 and December 31, 2012 - - Common Stock; par value $0.01; 200,000,000 shares authorized; 78,081,298 and 75,455,585 shares issued and outstanding at June 30, 2013 and December 31, 2012, respectively Additional paid-in capital Accumulated deficit ) ) Total Stockholders' Equity (Deficiency) ) Total Liabilities and Stockholders' Equity (Deficiency) $ $ The accompanying notes are an integral part of these condensed consolidated financial statements 3 Back to Table of Contents TOMI Environmental Solutions, Inc. CONDENSED CONSOLIDATED STATEMENT OF OPERATIONS (Unaudited) For the Quarter Ended For the Six Months Ended June 30, 2013 June 30, 2012 June 30, 2013 June 30, 2012 Net revenue $ Cost of sales Gross profit Costs and Expenses: Professional Fees Depreciation and Amortization Consulting Fees Other general and administrative expenses Debt Extinguishment - - - ) Total Costs and Expenses Loss from operations ) Other Income (Expense) : Amortization of Debt Discount ) Amortization of Deferred Financing Costs ) - ) - Fair Value Adjustment of Derivative Liability ) - ) - Non-cash Finance charges related to convertible debt ) - ) ) Interest Expense - related party ) Interest Expense ) Total Other Income (Expense) Net Loss $ ) $ ) $ ) $ ) Basic and diluted loss per common share $ ) $ ) $ ) $ ) Basic and diluted weighted average number of common shares outstanding The accompanying notes are an integral part of these condensed consolidated financial statements 4 Back to Table of Contents TOMI Environmental Solutions, Inc. CONDENSED CONSOLIDATED STATEMENT OF CASH FLOWS (Unaudited) For the Six Months Ended June 30, 2013 June 30, 2012 Operating Activities: Net loss ) ) Adjustments to reconcile net loss to net cash (used in) operating activities: Depreciation and amortization Amortization of debt discount Amortization of Deferred Finance Fees - Finance charges in connection with convertible debt Change in Fair Value of Derivative - Common Stock, options and warrants issued for services Changes in operating assets and liabilities: Decrease (Increase) in Accounts Receivable ) Decrease in miscellaneous receivable - (Increase) in Inventories ) - (Increase) in Deposits on Merchandise ) - Decrease (Increase) in prepaid expenses and other current assets ) (Increase) in Security Deposits ) - Increase in Accounts Payable and Accrued Liabilities Increase in accrued officer's compensation - Increase in Warranty Liability - Increase in Common Stock to Be Issued - Increase in Customer Deposits - Net cash (used in) operating activities ) ) Investing Activities: Capital expenditures ) ) Purchase of intangibles ) - Net cash (used in) investing activities ) ) Financing Activities: Cash Overdraft - ) Proceeds from the sale of Common Stock Proceeds from loan payable - officer Proceeds from convertible notes payable Deferred Debt Costs ) - Payments of notes payable - ) Net cash provided by financing activities Net increase in cash and cash equivalents Cash and cash equivalents at beginning of period - Cash and cash equivalents at end of period $ $ Cash paid during the period for: Interest expense $ $ Income taxes $ $
